Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-06312 The Lazard Funds, Inc. (Exact name of Registrant as specified in charter) 30 Rockefeller Plaza New York, New York 10112 (Address of principal executive offices) (Zip code) Nathan A. Paul, Esq. Lazard Asset Management LLC 30 Rockefeller Plaza New York, New York 10112 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 632-6000 Date of fiscal year end:12/31 Date of reporting period:9/30/2008 FORM N-Q Item 1.Schedule of Investments. The Lazard Funds, Inc. Portfolios of Investments September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Equity Value Portfolio Common Stocks—97.8% Alcohol & Tobacco—2.4% Altria Group, Inc. $ Molson Coors Brewing Co., Class B Reynolds American, Inc. Automotive—0.8% The Goodyear Tire & Rubber Co. (a) Banking—6.4% Bank of America Corp. Bank of New York Mellon Corp. Marshall & Ilsley Corp. Wells Fargo & Co. Cable Television—1.0% Comcast Corp., Class A Chemicals—4.2% Air Products & Chemicals, Inc. Cytec Industries, Inc. Du Pont (E.I.) de Nemours & Co. RPM International, Inc. The Dow Chemical Co. Computer Software—2.5% Microsoft Corp. Oracle Corp. (a) Consumer Products—1.4% International Flavors & Fragrances, Inc. The Procter & Gamble Co. Drugs—7.4% Merck & Co., Inc. Pfizer, Inc. Schering-Plough Corp. Wyeth Electric—3.7% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. FirstEnergy Corp. PG&E Corp. Energy Exploration & Production—3.5% Anadarko Petroleum Corp. Apache Corp. Devon Energy Corp. Newfield Exploration Co. (a) Occidental Petroleum Corp. Energy Integrated—12.8% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Energy Services—0.3% Exterran Holdings, Inc. (a) Financial Services—7.3% Ameriprise Financial, Inc. Capital One Financial Corp. Citigroup, Inc. JPMorgan Chase & Co. State Street Corp. Visa, Inc. Food & Beverages—1.4% Coca-Cola Enterprises, Inc. Kraft Foods, Inc., Class A Forest & Paper Products—2.2% Ball Corp. Kimberly-Clark Corp. The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Equity Value Portfolio (continued) Owens-Illinois, Inc. (a) $ Health Services—2.6% Aetna, Inc. Community Health Systems, Inc. (a) WellPoint, Inc. (a) Insurance—7.3% ACE, Ltd. Everest Re Group, Ltd. Lincoln National Corp. MetLife, Inc. PartnerRe, Ltd. The Allstate Corp. The Hartford Financial Services Group, Inc. The Travelers Cos., Inc. Willis Group Holdings, Ltd. Leisure & Entertainment—4.5% Brinker International, Inc. Darden Restaurants, Inc. News Corp., Class A Time Warner, Inc. Viacom, Inc., Class B (a) Manufacturing—9.6% Corning, Inc. Deere & Co. General Electric Co. Goodrich Corp. Honeywell International, Inc. Parker Hannifin Corp. Rockwell Collins, Inc. Textron, Inc. The Boeing Co. United Technologies Corp. Medical Products—1.8% Johnson & Johnson Metals & Mining—0.8% Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Real Estate—1.0% CBL & Associates Properties, Inc. REIT Developers Diversified Realty Corp. Retail—2.0% CVS Caremark Corp. J.C. Penney Co., Inc. Phillips-Van Heusen Corp. Semiconductors & Components—2.3% Analog Devices, Inc. Intel Corp. Tyco Electronics, Ltd. Technology—0.6% International Business Machines Corp. Technology Hardware—3.3% Brocade Communications Systems, Inc. (a) Cisco Systems, Inc. (a) Dell, Inc. (a) Hewlett-Packard Co. Motorola, Inc. Telecommunications—4.7% AT&T, Inc. Verizon Communications, Inc. Total Common Stock (Identified cost $9,745,021) The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description (000) Value Lazard U.S. Equity Value Portfolio (concluded) Repurchase Agreement—3.5% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $305,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $304,619) Proceeds of $298,001 (Identified cost $298,000) $ 298 $ 298,000 Total Investments—101.3% (Identified cost $10,043,021) (b) $ 8,631,794 Liabilities in Excess of Cash and Other Assets—(1.3)% (109,040 ) Net Assets—100.0% $ 8,522,754 The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Strategic Equity Portfolio Common Stocks99.0% Alcohol & Tobacco4.5% Molson Coors Brewing Co., Class B $ 1,519,375 Philip Morris International, Inc. Reynolds American, Inc. Automotive0.6% The Goodyear Tire & Rubber Co. (a) Banking3.2% Bank of America Corp. Hudson City Bancorp, Inc. Wells Fargo & Co. Cable Television2.2% Comcast Corp., Class A Chemicals1.8% Air Products & Chemicals, Inc. The Dow Chemical Co. Computer Software 7.3% Microsoft Corp. Oracle Corp. (a) Symantec Corp. (a) Drugs5.0% Merck & Co., Inc. Pfizer, Inc. Wyeth Electric1.5% American Electric Power Co., Inc. Energy Exploration & Production0.5% Apache Corp. Energy Integrated10.2% Chevron Corp. ConocoPhillips Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Massey Energy Co. Valero Energy Corp. Energy Services0.9% BJ Services Co. Financial Services5.3% Ameriprise Financial, Inc. Citigroup, Inc. JPMorgan Chase & Co. Visa, Inc. Food & Beverages4.2% Coca-Cola Enterprises, Inc. Kraft Foods, Inc., Class A Smithfield Foods, Inc. (a) Forest & Paper Products3.1% Ball Corp. Kimberly-Clark Corp. Health Services0.8% UnitedHealth Group, Inc. Housing1.4% Masco Corp. Insurance4.4% Marsh & McLennan Cos., Inc. PartnerRe, Ltd. The Allstate Corp. The Travelers Cos., Inc. Leisure & Entertainment3.2% Brinker International, Inc. Starbucks Corp. (a) Time Warner, Inc. The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Strategic Equity Portfolio (concluded) Manufacturing8.8% Deere & Co. $ Dover Corp. General Electric Co. Honeywell International, Inc. Parker Hannifin Corp. Pitney Bowes, Inc. Textron, Inc. The Boeing Co. Medical Products6.7% Boston Scientific Corp. (a) Johnson & Johnson Metals & Mining0.9% Freeport-McMoRan Copper & Gold, Inc. Real Estate1.2% Public Storage REIT Retail8.4% CVS Caremark Corp. Foot Locker, Inc. J.C. Penney Co., Inc. Liz Claiborne, Inc. The Kroger Co. Wal-Mart Stores, Inc. Semiconductors & Components3.9% Analog Devices, Inc. Flextronics International, Ltd. (a) Intel Corp. Technology3.5% eBay, Inc. (a) International Business Machines Corp. Technology Hardware2.6% Cisco Systems, Inc. (a) Dell, Inc. (a) Telecommunications2.1% Verizon Communications, Inc. Transportation0.8% United Parcel Service, Inc., Class B Total Common Stock (Identified cost $85,701,635) Total Investments l 99.0% (Identified cost $85,701,635) (b) $ Cash and Other Assets in Excess of Liabilities1.0% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Mid Cap Equity Portfolio Common Stocks97.6% Alcohol & Tobacco2.7% Molson Coors Brewing Co., Class B $ Automotive0.7% The Goodyear Tire & Rubber Co. (a) Banking2.6% City National Corp. Hudson City Bancorp, Inc. Marshall & Ilsley Corp. Chemicals1.2% RPM International, Inc. Commercial Services5.3% Cintas Corp. Corrections Corp. of America (a) NeuStar, Inc., Class A (a) WESCO International, Inc. (a) Computer Software1.3% Symantec Corp. (a) Construction & Engineering0.7% Foster Wheeler, Ltd. (a) Consumer Products3.3% International Flavors & Fragrances, Inc. Leggett & Platt, Inc. Drugs3.1% Forest Laboratories, Inc. (a) Warner Chilcott, Ltd. (a) Electric4.3% American Electric Power Co., Inc. PPL Corp. Wisconsin Energy Corp. Energy1.5% Covanta Holding Corp. (a) Energy Exploration & Production 0.7% Denbury Resources, Inc. (a) Energy Integrated3.3% Holly Corp. Massey Energy Co. Sunoco, Inc. Energy Services3.2% Exterran Holdings, Inc. (a) Pride International, Inc. (a) The Williams Cos., Inc. Financial Services3.0% Ameriprise Financial, Inc. Federated Investors, Inc., Class B Food & Beverages8.1% Campbell Soup Co. Coca-Cola Enterprises, Inc. McCormick & Co., Inc. Smithfield Foods, Inc. (a) The J.M. Smucker Co. Forest & Paper Products5.1% Ball Corp. Bemis Co., Inc. Louisiana-Pacific Corp. Packaging Corp. of America Health Services2.3% Omnicare, Inc. Housing1.5% Masco Corp. Insurance7.8% Lincoln National Corp. Marsh & McLennan Cos., Inc. The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Mid Cap Equity Portfolio (concluded) PartnerRe, Ltd. $ RenaissanceRe Holdings, Ltd. Willis Group Holdings, Ltd. Leisure & Entertainment3.5% Brinker International, Inc. Darden Restaurants, Inc. Starbucks Corp. (a) Manufacturing6.7% Dover Corp. Parker Hannifin Corp. Pitney Bowes, Inc. Spirit AeroSystems Holdings, Inc., Class A (a) Textron, Inc. Medical Products5.2% Applied Biosystems, Inc. Hospira, Inc. (a) Patterson Cos., Inc. (a) Zimmer Holdings, Inc. (a) Metals & Mining0.7% United States Steel Corp. Real Estate4.0% CBL & Associates Properties, Inc. REIT Public Storage REIT The St. Joe Co. (a) Retail4.5% Abercrombie & Fitch Co., Class A Foot Locker, Inc. Hanesbrands, Inc. (a) J.C. Penney Co., Inc. Liz Claiborne, Inc. Semiconductors & Components 5.0% Agilent Technologies, Inc. (a) Analog Devices, Inc. Flextronics International, Ltd. (a) Technology Hardware4.1% Arrow Electronics, Inc. (a) Brocade Communications Systems, Inc. (a) Ingram Micro, Inc., Class A (a) Lexmark International, Inc., Class A (a) Telecommunications1.5% Frontier Communications Corp. Transportation0.7% Con-way, Inc. Total Common Stocks (Identified cost $259,766,772) Principal Amount Description Value Repurchase Agreement2.4% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/2008, collateralized by $5,645,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $5,637,944 ) Proceeds of $5,525,015 (Identified cost $5,525,000) $ Total Investments100.0% (Identified cost $265,291,772) (b) $ Cash and Other Assets in Excess of Liabilities0.0% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Small-Mid Cap Equity Portfolio Common Stocks98.0% Alcohol & Tobacco2.1% Molson Coors Brewing Co., Class B $ Automotive2.0% ArvinMeritor, Inc. The Goodyear Tire & Rubber Co. (a) Banking10.0% Bank of the Ozarks, Inc. Cascade Bancorp IBERIABANK Corp. NewAlliance Bancshares, Inc. Prosperity Bancshares, Inc. Signature Bank (a) Sterling Bancshares, Inc. TCF Financial Corp. UCBH Holdings, Inc. Chemicals2.8% Polypore International, Inc. (a) RPM International, Inc. Solutia, Inc. (a) Commercial Services4.3% Corrections Corp. of America (a) DST Systems, Inc. (a) Rollins, Inc. Waste Connections, Inc. (a) Computer Software2.5% Ariba, Inc. (a) Secure Computing Corp. (a) Construction & Engineering2.0% Chicago Bridge & Iron Co. NV Dycom Industries, Inc. (a) Consumer Products3.2% Matthews International Corp., Class A Polaris Industries, Inc. Drugs2.1% Barr Pharmaceuticals, Inc. (a) Forest Laboratories, Inc. (a) Electric2.3% Wisconsin Energy Corp. Energy1.4% Covanta Holding Corp. (a) Energy Exploration & Production 1.8% TXCO Resources, Inc. (a) Energy Integrated0.9% Alpha Natural Resources, Inc. (a) Foundation Coal Holdings, Inc. Energy Services2.6% Dril-Quip, Inc. (a) Pioneer Drilling Co. (a) The Williams Cos., Inc. Trico Marine Services, Inc. (a) Financial Services2.7% Duff & Phelps Corp., Class A (a) Waddell & Reed Financial, Inc. Food & Beverages2.7% Campbell Soup Co. Forest & Paper Products1.1% Ball Corp. Gas Utilities5.4% Northwest Natural Gas Co. South Jersey Industries, Inc. The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Small-Mid Cap Equity Portfolio (continued) Vectren Corp. 49,500 $ 1,378,575 3,684,285 Health Services5.0% AMERIGROUP Corp. (a) 30,500 769,820 Community Health Systems, Inc. (a) 23,300 682,923 inVentiv Health, Inc. (a) 35,300 623,398 Magellan Health Services, Inc. (a) 18,600 763,716 Varian, Inc. (a) 13,200 566,280 3,406,137 Housing1.5% Beacon Roofing Supply, Inc. (a) 66,400 1,037,168 Insurance1.9% HCC Insurance Holdings, Inc. 18,100 488,700 Max Capital Group, Ltd. 34,900 810,727 1,299,427 Leisure & Entertainment2.9% Bally Technologies, Inc. (a) 18,500 560,180 Cinemark Holdings, Inc. 75,800 1,030,880 Darden Restaurants, Inc. 13,800 395,094 1,986,154 Manufacturing8.9% Dover Corp. 15,400 624,470 Hubbell, Inc., Class B 17,400 609,870 Kaman Corp. 24,700 703,456 Knoll, Inc. 37,650 569,268 Regal-Beloit Corp. 22,600 960,952 Spirit AeroSystems Holdings, Inc., Class A (a) 57,400 922,418 Textron, Inc. 17,700 518,256 The Middleby Corp. (a) 20,800 1,129,648 6,038,338 Medical Products3.9% American Medical Systems Holdings, Inc. (a) 22,200 394,272 Hospira, Inc. (a) 28,500 1,088,700 Intuitive Surgical, Inc. (a) 4,780 1,151,884 2,634,856 Real Estate6.1% Alexandria Real Estate Equities, Inc. REIT Digital Realty Trust, Inc. REIT Healthcare Realty Trust, Inc. REIT LaSalle Hotel Properties REIT Retail1.2% Iconix Brand Group, Inc. (a) Semiconductors & Components 5.4% Flextronics International, Ltd. (a) Integrated Device Technology, Inc. (a) Microsemi Corp. (a) ON Semiconductor Corp. (a) Plexus Corp. (a) TTM Technologies, Inc. (a) Technology1.7% SRA International, Inc., Class A (a) Technology Hardware7.1% Brocade Communications Systems, Inc. (a) F5 Networks, Inc. (a) Houston Wire & Cable Co. Hughes Communications, Inc. (a) Ingram Micro, Inc., Class A (a) Lexmark International, Inc., Class A (a) Polycom, Inc. (a) Transportation0.5% Continental Airlines, Inc., Class B (a) Total Common Stock (Identified cost $69,012,118) The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description Value Lazard U.S. Small-Mid Cap Equity Portfolio (concluded) Repurchase Agreement3.9% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $2,670,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $2,666,663) Proceeds of $2,614,007 (Identified cost $2,614,000) $ $ Total Investments101.9% (Identified cost $71,626,118) (b) $ $68,925,295 Liabilities in Excess of Cash and Other Assets(1.9)% ) Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Small Cap Equity Value Portfolio Common Stocks96.6% Automotive2.6% American Axle & Manufacturing Holdings, Inc. $ ATC Technology Corp. (a) Lear Corp. (a) Banking10.5% Brookline Bancorp, Inc. City National Corp. NewAlliance Bancshares, Inc. PacWest Bancorp The Colonial BancGroup, Inc. The South Financial Group, Inc. UCBH Holdings, Inc. Webster Financial Corp. Wintrust Financial Corp. WSFS Financial Corp. Chemicals4.6% Cytec Industries, Inc. Hercules, Inc. Innospec, Inc. Rockwood Holdings, Inc. (a) Commercial Services3.0% NeuStar, Inc., Class A (a) TeleTech Holdings, Inc. (a) Viad Corp. Computer Software1.1% ACI Worldwide, Inc. (a) MicroStrategy, Inc., Class A (a) Construction & Engineering2.9% Matrix Service Co. (a) URS Corp. (a) Consumer Products1.9% Mine Safety Appliances Co. Prestige Brands Holdings, Inc. (a) Drugs0.6% Nektar Therapeutics (a) Electric4.9% Avista Corp. CMS Energy Corp. El Paso Electric Co. (a) IDACORP, Inc. Energy Exploration & Production 1.2% Forest Oil Corp. (a) Energy Services1.7% Key Energy Services, Inc. (a) Superior Energy Services, Inc. (a) Financial Services3.6% Dollar Financial Corp. (a) Knight Capital Group, Inc., Class A (a) Stifel Financial Corp. (a) Forest & Paper Products2.5% Packaging Corp. of America Silgan Holdings, Inc. Gas Utilities3.6% South Jersey Industries, Inc. UGI Corp. Vectren Corp. Health Services3.5% AMERIGROUP Corp. (a) HealthTronics, Inc. (a) Kendle International, Inc. (a) Varian, Inc. (a) The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Small Cap Equity Value Portfolio (continued) Housing0.9% Eagle Materials, Inc. $ Insurance8.1% Ambac Financial Group, Inc. Aspen Insurance Holdings, Ltd. CastlePoint Holdings, Ltd. Delphi Financial Group, Inc., Class A HCC Insurance Holdings, Inc. Max Capital Group, Ltd. Unitrin, Inc. Leisure & Entertainment2.7% Entravision Communications Corp., Class A (a) Lions Gate Entertainment Corp. (a) Wendy's/Arby's Group, Inc. Class A Manufacturing4.3% AAR Corp. (a) Kennametal, Inc. Nordson Corp. Rofin-Sinar Technologies, Inc. (a) Metals & Mining2.7% Century Aluminum Co. (a) Haynes International, Inc. (a) Kaiser Aluminum Corp. Real Estate5.2% Extra Space Storage, Inc. REIT Healthcare Realty Trust, Inc. REIT KKR Financial Holdings LLC MFA Mortgage Investments, Inc. REIT Sunstone Hotel Investors, Inc. REIT Washington Real Estate Investment Trust REIT Retail 7.3% Brown Shoe Co., Inc. Charlotte Russe Holding, Inc. (a) Collective Brands, Inc. (a) Iconix Brand Group, Inc. (a) J. Crew Group, Inc. (a) The Pantry, Inc. (a) Semiconductors & Components 2.6% Benchmark Electronics, Inc. (a) Monolithic Power Systems, Inc. (a) TTM Technologies, Inc. (a) Technology3.3% CACI International, Inc., Class A (a) Lawson Software, Inc. (a) Ness Technologies, Inc. (a) Technology Hardware7.1% ChipMOS TECHNOLOGIES (Bermuda), Ltd. (a) Comtech Telecommunications Corp. (a) Finisar Corp. (a) Foundry Networks, Inc. (a) Harmonic, Inc. (a) Mattson Technology, Inc. (a) Mentor Graphics Corp. (a) Teradyne, Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Telecommunications1.0% Syniverse Holdings, Inc. (a) Transportation3.2% Air Transport Services Group, Inc. (a) Atlas Air Worldwide Holdings, Inc. (a) Continental Airlines, Inc., Class B (a) The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard U.S. Small Cap Equity Value Portfolio (concluded) UTI Worldwide, Inc. $ Total Common Stock (Identified cost $17,094,649) Principal Amount Description Value Repurchase Agreement4.5% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $750,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $749,063) Proceeds of $731,002 (Identified cost $731,000) $ 731 Total Investments101.1% (Identified cost $17,825,649) (b) $ Liabilities in Excess of Cash and Other Assets(1.1)% ) Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Global Equity Income Portfolio Common Stocks83.8% Australia4.2% Macquarie Infrastructure Group $ TABCORP Holdings, Ltd. Telstra Corp., Ltd. Total Australia Brazil3.5% Redecard SA Souza Cruz SA Total Brazil Canada1.0% Telus Corp. Cyprus0.5% Bank of Cyprus Public Co., Ltd. Egypt1.9% Egyptian Company for Mobile Services Finland1.2% Nokia Corp. Sponsored ADR Sampo Oyj, A Shares Total Finland France4.8% Axa Total SA Vivendi Total France Greece3.3% Motor Oil (Hellas) Corinth Refineries SA National Bank of Greece SA OPAP SA Total Greece Ireland0.8% Irish Life & Permanent PLC Israel1.0% Israel Chemicals, Ltd. Italy5.0% Eni SpA Intesa Sanpaolo SpA Terna SpA Total Italy Japan3.1% Daito Trust Construction Co., Ltd. Ichiyoshi Securities Co., Ltd. Nissan Motor Co., Ltd. Nomura Holdings, Inc. SBI Holdings, Inc. Total Japan Malaysia0.9% British American Tobacco Malaysia Berhad Mexico2.7% Kimberly-Clark de Mexico SAB de CV, Series A Netherlands1.3% Royal Dutch Shell PLC, A Shares New Zealand0.7% Telecom Corp. of New Zealand, Ltd. Norway0.3% Prosafe SE Russia0.4% Evraz Group SA GDR Mechel Sponsored ADR Total Russia South Africa1.8% Kumba Iron Ore, Ltd. Pretoria Portland Cement Co., Ltd. Total South Africa South Korea0.4% Macquarie Korea Infrastructure Fund GDR Spain0.5% Bolsas y Mercados Espanoles The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Global Equity Income Portfolio (concluded) Switzerland0.6% Zurich Financial Services AG 87 $ Taiwan3.2% Taiwan Semiconductor Manufacturing Co., Ltd. Sponsored ADR Turkey2.5% Ford Otomotiv Sanayi AS Turkcell Iletisim Hizmetleri AS ADR Turkiye Halk Bankasi AS Total Turkey United Kingdom6.3% Barclays PLC BP PLC Lloyds TSB Group PLC Old Mutual PLC Persimmon PLC Royal Bank of Scotland Group PLC Taylor Wimpey PLC Vodafone Group PLC Total United Kingdom United States31.9% Air Products & Chemicals, Inc. Altria Group, Inc. Bank of America Corp. Chevron Corp. Cinemark Holdings, Inc. Citigroup, Inc. Diamond Offshore Drilling, Inc. Du Pont (E.I.) de Nemours & Co. Frontier Communications Corp. General Electric Co. Honeywell International, Inc. Intel Corp. International Flavors & Fragrances, Inc. Johnson & Johnson Marshall & Ilsley Corp. Masco Corp. Merck & Co., Inc. Pfizer, Inc. Reynolds American, Inc. RPM International, Inc. The Dow Chemical Co. The Procter & Gamble Co. United Online, Inc. USA Mobility, Inc. (a) Verizon Communications, Inc. Total United States Total Common Stocks (Identified cost $3,748,202) Limited Partnership Units1.5% United States1.5% Energy Transfer Equity LP Enterprise GP Holdings LP Enterprise Products Partners LP Total United States Total Limited Partnership Units (Identified cost $68,378) Principal Amount Description Value Repurchase Agreement9.9% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $380,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $379,525) Proceeds of $372,001 (Identified cost $372,000) $ 372 Total Investments95.2% (Identified cost $4,188,580) (b) $ Cash and Other Assets in Excess of Liabilities4.8% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Equity Portfolio Common Stocks97.0% Argentina0.9% Tenaris SA ADR 39,300 $ 1,465,497 Canada2.4% Telus Corp. 107,700 3,933,567 Finland1.7% Nokia Oyj 151,400 2,822,507 France12.2% Axa 66,324 2,174,296 BNP Paribas 24,280 2,334,118 GDF Suez 89,000 4,656,975 Groupe Danone 25,200 1,785,663 Sanofi-Aventis 54,347 3,572,305 Total SA 90,296 5,447,639 Total France 19,970,996 Germany8.3% Adidas AG 28,391 1,524,775 Allianz SE 14,100 1,939,209 Daimler AG 27,200 1,374,687 E.ON AG 99,640 5,046,096 Siemens AG 39,088 3,668,581 Total Germany 13,553,348 Greece2.2% National Bank of Greece SA 37,560 1,543,970 OPAP SA 69,325 2,121,997 Total Greece 3,665,967 Ireland1.1% CRH PLC 82,021 1,785,002 Italy3.1% Eni SpA 152,520 4,025,779 UniCredit SpA 276,467 1,021,230 Total Italy 5,047,009 Japan14.9% Canon, Inc. 36,200 1,353,412 Daito Trust Construction Co., Ltd. 77,500 2,897,771 East Japan Railway Co. 447 3,332,178 Hoya Corp. 78,500 1,555,169 Inpex Holdings, Inc. 201 1,740,893 Japan Tobacco, Inc. 820 3,087,175 Mitsubishi Corp. 78,700 1,637,728 Nidec Corp. 36,900 2,269,603 Olympus Corp. 42,000 1,227,966 Sumitomo Mitsui Financial Group, Inc. 293 1,835,608 T&D Holdings, Inc. 47,200 2,516,995 Tokyo Gas Co., Ltd. 226,000 928,607 Total Japan 24,383,105 Netherlands0.8% Heineken NV 34,210 1,378,581 Norway1.1% Telenor ASA 148,400 1,824,500 Russia1.9% Globaltrans Investment PLC Sponsored GDR (c) 99,700 885,336 LUKOIL Sponsored ADR 35,900 2,161,251 Total Russia 3,046,587 Singapore2.5% DBS Group Holdings, Ltd. 161,900 1,914,149 Singapore Telecommunications, Ltd. 940,600 2,152,736 Total Singapore 4,066,885 Spain1.4% Banco Santander SA 150,690 2,281,080 Sweden1.9% Telefonaktiebolaget LM Ericsson, B Shares 335,040 3,158,512 Switzerland13.5% Nestle SA 104,360 4,513,785 Novartis AG 142,830 7,470,777 Roche Holding AG 29,500 4,598,664 Swisscom AG 5,650 1,687,395 UBS AG (a) 112,700 1,948,282 Zurich Financial Services AG 6,800 1,884,916 Total Switzerland 22,103,819 Turkey1.3% Turkcell Iletisim Hizmetleri AS ADR 143,700 2,154,063 United Kingdom25.8% BAE Systems PLC 555,800 4,079,059 BG Group PLC 85,200 1,534,420 The Lazard Funds, Inc. Portfolios of Investments (concluded) September 30, 2008 (unaudited) Description Shares Value Lazard International Equity Portfolio (concluded) BP PLC $ British American Tobacco PLC Diageo PLC GlaxoSmithKline PLC HSBC Holdings PLC Imperial Tobacco Group PLC National Grid PLC Old Mutual PLC Prudential PLC Reckitt Benckiser Group PLC Tesco PLC Unilever PLC Vodafone Group PLC Total United Kingdom Total Common Stocks (Identified cost $188,532,994) Principal Amount Description Value Repurchase Agreement2.9% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $4,775,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $4,769,031) Proceeds of $4,674,013 (Identified cost $4,674,000) $ 4,674 Total Investments99.9% (Identified cost $193,206,994) (b) $ Cash and Other Assets in Excess of Liabilities0.1% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Equity Select Portfolio Common Stocks99.8% Brazil2.4% Companhia Vale do Rio Doce ADR $ Petroleo Brasileiro SA ADR Total Brazil Canada2.7% Telus Corp. Finland3.3% Fortum Oyj Nokia Corp. Sponsored ADR Total Finland France7.8% GDF Suez Sponsored ADR Groupe Danone Total SA Sponsored ADR Total France Germany8.3% Adidas AG Sponsored ADR Allianz SE ADR E.ON AG Siemens AG Total Germany Indonesia1.0% PT Telekomunikasi Indonesia Tbk Sponsored ADR Italy3.0% Eni SpA Sponsored ADR Japan7.4% Canon, Inc. Sponsored ADR Hoya Corp. Sponsored ADR Inpex Holdings, Inc. 20 Mitsubishi Corp. Sumitomo Mitsui Financial Group, Inc. ADR Total Japan Netherlands3.0% Heineken NV ADR Royal Dutch Shell PLC, A Shares Total Netherlands Russia1.2% Mobile TeleSystems Sponsored ADR Singapore4.5% DBS Group Holdings, Ltd. Singapore Telecommunications, Ltd. ADR Total Singapore South Korea2.1% Kookmin Bank Samsung Electronics Co., Ltd. GDR (c) Total South Korea Spain1.1% Banco Santander SA Sweden2.1% Telefonaktiebolaget LM Ericsson Sponsored ADR Switzerland15.6% Nestle SA Sponsored ADR Novartis AG ADR Roche Holding AG Zurich Financial Services AG ADR Total Switzerland Turkey1.6% Turkcell Iletisim Hizmetleri AS ADR United Kingdom32.7% BAE Systems PLC BG Group PLC BP PLC Sponsored ADR British American Tobacco PLC Sponsored ADR Diageo PLC Sponsored ADR GlaxoSmithKline PLC Sponsored ADR HSBC Holdings PLC Sponsored ADR Imperial Tobacco Group PLC ADR Prudential PLC The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Equity Select Portfolio (concluded) Reckitt Benckiser Group PLC $ Tesco PLC Sponsored ADR Unilever PLC Sponsored ADR Vodafone Group PLC Sponsored ADR Total United Kingdom Total Common Stocks (Identified cost $15,901,521) Total Investments99.8% (Identified cost $15,901,521) (b) $ Cash and Other Assets in Excess of Liabilities0.2% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Strategic Equity Portfolio Common Stocks96.6% Australia0.9% WorleyParsons, Ltd. $ Austria0.8% OMV AG Canada2.6% Eastern Platinum, Ltd. (a) Telus Corp. Total Canada China1.4% Hengan International Group Co., Ltd. Cyprus1.0% Bank of Cyprus Public Co., Ltd. Egypt3.5% Eastern Tobacco Egyptian Company for Mobile Services Total Egypt Finland2.3% Sampo Oyj, A Shares France7.8% GDF Suez Total SA Vivendi Total France Germany10.6% Allianz SE E.ON AG Siemens AG Symrise AG Wincor Nixdorf AG Total Germany Greece2.1% OPAP SA India2.3% Grasim Industries, Ltd. GDR (c) Italy 3.5% Prysmian SpA Terna SpA Total Italy Japan8.9% Daito Trust Construction Co., Ltd. Inpex Holdings, Inc. Japan Tobacco, Inc. Mitsubishi Corp. T&D Holdings, Inc. Total Japan Norway1.5% Telenor ASA Portugal0.9% Galp Energia SGPS SA, B Shares Russia2.1% Gazprom OAO Sponsored ADR Globaltrans Investment PLC Sponsored GDR (c) Total Russia Singapore2.0% DBS Group Holdings, Ltd. Switzerland14.1% Julius Baer Holding AG Nestle SA Novartis AG Roche Holding AG UBS AG (a) Total Switzerland Turkey1.1% Turkiye Halk Bankasi AS United Kingdom27.2% BAE Systems PLC British American Tobacco PLC Cairn Energy PLC (a) IG Group Holdings PLC Imperial Tobacco Group PLC The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Strategic Equity Portfolio (concluded) National Grid PLC $ Old Mutual PLC Persimmon PLC Prudential PLC Qinetiq PLC Tesco PLC UK Coal PLC (a) Unilever PLC Vodafone Group PLC Total United Kingdom Total Common Stocks (Identified cost $371,824,811) Principal Amount Description Value Repurchase Agreement2.3% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $7,615,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $7,605,481) Proceeds of $7,454,021 (Identified cost $7,454,000) $ 7,454 Total Investments98.9% (Identified cost $379,278,811) (b) $ Cash and Other Assets in Excess of Liabilities1.1% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Small Cap Equity Portfolio Common Stocks96.0% Australia3.1% ABC Learning Centres, Ltd. $ Fairfax Media, Ltd. James Hardie Industries NV Macquarie Infrastructure Group Total Australia Austria1.1% Andritz AG Belgium2.5% Arseus NV EVS Broadcast Equipment SA Total Belgium Finland5.1% KCI Konecranes Oyj Nokian Renkaat Oyj Sampo Oyj, A Shares Vacon Oyj Total Finland France4.0% Neopost SA Sechilienne-Sidec SA Virbac SA Total France Germany7.6% Compugroup Holding AG (a) CTS Eventim AG Pfeiffer Vacuum Technology AG SGL Carbon AG (a) Symrise AG Wincor Nixdorf AG Total Germany Greece1.5% Piraeus Bank SA Hong Kong1.1% Esprit Holdings, Ltd. Ireland2.5% DCC PLC Grafton Group PLC Units (a) Total Ireland Isle Of Man0.9% Hansard Global PLC Italy1.1% MARR SpA Japan25.4% Amano Corp. Asahi Pretec Corp. Daito Trust Construction Co., Ltd. Don Quijote Co., Ltd. Hisamitsu Pharmaceutical Co., Inc. Ichiyoshi Securities Co., Ltd. JAFCO Co., Ltd. JSR Corp. Konami Corp. Misumi Group, Inc. Ohara, Inc. OSG Corp. Roland DG Corp. Suruga Bank, Ltd. Sysmex Corp. T. Hasegawa Co., Ltd. THK Co., Ltd. Union Tool Co. USS Co., Ltd. Total Japan Netherlands7.1% AMG Advanced Metallurgical Group NV (a) Fugro NV InnoConcepts NV Koninklijke Boskalis Westminster NV SBM Offshore NV Total Netherlands Norway4.2% Acergy SA ODIM ASA (a) Songa Offshore ASA (a) Total Norway Portugal0.9% Banif SGPS SA The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard International Small Cap Equity Portfolio (concluded) Singapore0.7% Ezra Holdings, Ltd. $ Spain1.6% Codere SA Indra Sistemas SA Total Spain Sweden6.3% Duni AB Elekta AB, B Shares Getinge AB, B Shares Indutrade AB KappAhl Holding AB Total Sweden Switzerland5.5% Acino Holding AG Bank Sarasin & Cie AG, B Shares Burckhardt Compression Holding AG Gottex Fund Management Holdings, Ltd. Swissquote Group Holding SA Total Switzerland United Kingdom13.8% Ashmore Group PLC Charter PLC Chemring Group PLC Filtrona PLC Hampson Industries PLC IG Group Holdings PLC Intertek Group PLC Man Group PLC Regus Group PLC Sepura, Ltd. Victrex PLC Total United Kingdom Total Common Stocks (Identified cost $175,099,126) Preferred Stock1.4% Germany1.4% Fuchs Petrolub AG (Identified cost $2,521,250) Principal Amount Description Value Repurchase Agreement4.6% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $6,630,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $6,621,713) Proceeds of $6,487,018 (Identified cost $6,487,000) $ $ Total Investments102.0% (Identified cost $184,107,376) (b) $ Liabilities in Excess of Cash and Other Assets(2.0)% ) Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Emerging Markets Equity Portfolio Common Stocks90.3% Argentina2.1% Tenaris SA ADR $ Bahrain0.4% Investcorp Bank BSC GDR Investcorp Bank BSC GDR (c) Total Bahrain Brazil9.0% Banco do Brasil SA Companhia de Concessoes Rodoviarias Empresa Brasileira de Aeronautica SA ADR Iochpe Maxion SA JHSF Participacoes SA Redecard SA Souza Cruz SA Total Brazil Canada0.5% First Quantum Minerals, Ltd. China0.5% Shougang Concord International Enterprises Co., Ltd. Egypt3.1% Eastern Tobacco Egyptian Company for Mobile Services Orascom Construction Industries Orascom Telecom Holding SAE Total Egypt Hungary0.7% OTP Bank Nyrt (a) India8.0% Grasim Industries, Ltd. Hero Honda Motors, Ltd. Oil and Natural Gas Corp., Ltd. Punjab National Bank, Ltd. Satyam Computer Services, Ltd. State Bank of India Total India Indonesia6.5% PT Astra International Tbk PT Bank Mandiri Tbk PT Telekomunikasi Indonesia Tbk Sponsored ADR PT United Tractors Tbk Total Indonesia Israel3.6% Bank Hapoalim BM Delek Automotive Systems, Ltd. Israel Chemicals, Ltd. Total Israel Malaysia1.7% British American Tobacco Malaysia Berhad PLUS Expressways Berhad Total Malaysia Mexico3.8% Cemex SAB de CV Sponsored ADR (a) 1 17 Desarrolladora Homex SA de CV ADR (a) Fomento Economico Mexicano SAB de CV Sponsored ADR Grupo Televisa SA Sponsored ADR Kimberly-Clark de Mexico SAB de CV, Series A Total Mexico Pakistan0.2% Pakistan Petroleum, Ltd. Philippines3.0% Philippine Long Distance Telephone Co. Sponsored ADR Russia10.5% Eurasia Drilling Co., Ltd. GDR (c) Evraz Group SA GDR LUKOIL Sponsored ADR Mechel Sponsored ADR Mobile TeleSystems Sponsored ADR Oriflame Cosmetics SA SDR TNK-BP Holding The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Emerging Markets Equity Portfolio (concluded) Vsmpo-Avisma Corp. $ Total Russia Singapore0.5% Cosco Corp. (Singapore), Ltd. ADR South Africa14.4% Aquarius Platinum, Ltd. Kumba Iron Ore, Ltd. Massmart Holdings, Ltd. Murray & Roberts Holdings, Ltd. Naspers, Ltd., N Shares Nedbank Group, Ltd. Pretoria Portland Cement Co., Ltd. Sanlam, Ltd. Steinhoff International Holdings, Ltd. Truworths International, Ltd. Total South Africa South Korea11.1% Amorepacific Corp. GS Engineering & Construction Corp. Hite Brewery Co., Ltd. (a) Hite Holdings Co., Ltd. Kookmin Bank Samsung Electronics Co., Ltd. Shinhan Financial Group Co., Ltd. Woongjin Coway Co., Ltd. Total South Korea Taiwan4.0% Advanced Semiconductor Engineering, Inc. Advantech Co., Ltd. Hon Hai Precision Industry Co., Ltd. Taiwan Semiconductor Manufacturing Co., Ltd. Total Taiwan Thailand1.1% Banpu Public Co., Ltd. Turkey5.6% Ford Otomotiv Sanayi AS Turkcell Iletisim Hizmetleri AS Turkiye Is Bankasi, C Shares Total Turkey Total Common Stocks (Identified cost $6,874,352,451) Preferred Stocks6.3% Brazil6.3% AES Tiete SA Companhia Energetica de Minas Gerais Companhia Vale do Rio Doce, A Shares Klabin SA Suzano Papel e Celulose SA Tam SA Sponsored ADR Total Brazil Total Preferred Stocks (Identified cost $504,754,733) Principal Amount Description Value Repurchase Agreement4.5% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $285,520,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $285,163,100) Proceeds of $279,566,777 (Identified cost $279,566,000) $ 279,566 Total Investments101.1% (Identified cost $7,658,673,184) (b) $ Liabilities in Excess of Cash and Other Assets (1.1)% ) Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Developing Markets Equity Portfolio Common Stocks83.2% Brazil11.8% Banco Bradesco SA Sponsored ADR $ Cyrela Brazil Realty SA Sponsored ADR Empresa Brasileira de Aeronautica SA ADR MMX Mineracao e Metalicos SA (a) Net Servicos de Comunicacao SA ADR Ultrapar Participacoes SA Sponsored ADR Votorantim Celulose e Papel SA Sponsored ADR Total Brazil Chile1.0% Lan Airlines SA Sponsored ADR China7.0% China Medical Technologies, Inc. Sponsored ADR China Mobile, Ltd. Sponsored ADR Focus Media Holding, Ltd. ADR (a) Suntech Power Holdings Co., Ltd. ADR (a) Total China Columbia1.5% Bancolombia SA Sponsored ADR Czech Republic2.9% Central European Media Enterprises, Ltd. Class A (a) Egypt1.6% Commercial International Bank Sponsored GDR India8.6% Bajaj Holdings and Investment, Ltd. Sponsored GDR Grasim Industries, Ltd. GDR Infosys Technologies, Ltd. Sponsored ADR Larsen & Toubro, Ltd. GDR Rolta India, Ltd. Sponsored GDR Total India Kazakhstan1.7% KazMunaiGas Exploration Production GDR Zhaikmunai LP Sponsored GDR (c) Total Kazakhstan Luxembourg2.1% Millicom International Cellular SA Mexico3.4% Corporacion GEO SAB de CV Class B (a) Corporacion GEO SAB de CV Sponsored ADR (a) Grupo Financiero Banorte SAB de CV Total Mexico Netherlands1.5% Efes Breweries International NV GDR (a) Pakistan1.5% Oil & Gas Development Co., Ltd. GDR Peru2.2% Credicorp, Ltd. Russia16.2% Eurasia Drilling Co., Ltd. GDR Evraz Group SA GDR Gazprom Sponsored ADR LUKOIL Sponsored ADR NovaTek OAO Sponsored GDR OAO TMK GDR Pharmstandard GDR (a) PIK Group GDR (a) PIK Group Sponsored GDR (a), (c) Sberbank Sistema JSFC Sponsored GDR Vimpel-Communications Sponsored ADR X5 Retail Group NV GDR (a) Total Russia The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Developing Markets Equity Portfolio (concluded) Singapore0.9% Cosco Corp. (Singapore), Ltd. ADR $ South Africa13.6% Barloworld, Ltd. Barloworld, Ltd. ADR Exxaro Resources, Ltd. Sponsored ADR Gold Fields, Ltd. Sponsored ADR Impala Platinum Holdings, Ltd. Sponsored ADR MTN Group, Ltd. Sponsored ADR Murray & Roberts Holdings, Ltd. Sasol, Ltd. Sponsored ADR Standard Bank Group, Ltd. Total South Africa Taiwan3.0% Asustek Computer, Inc. GDR AU Optronics Corp. Sponsored ADR Wistron Corp. GDR Total Taiwan Turkey1.1% Turkiye Garanti Bankasi AS ADR United States1.6% NII Holdings, Inc. (a) Total Common Stocks (Identified cost $5,316,724) Preferred Stocks2.7% Brazil2.7% Companhia de Bebidas das Americas ADR Gerdau SA Sponsored ADR Total Brazil Total Preferred Stocks (Identified cost $174,541) Total Investments85.9% (Identified cost $5,491,265) (b) $ Cash and Other Assets in Excess of Liabilities14.1% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description Value Lazard U.S. High Yield Portfolio Corporate Bonds95.0% Aerospace & Defense1.3% L-3 Communications Corp., 7.625%, 06/15/12 $ Automotive2.3% ArvinMeritor, Inc., 8.125%, 09/15/15 Ford Motor Credit Co., 7.00%, 10/01/13 General Motors Acceptance Corp., 6.75%, 12/01/14 Venture Holdings Co. LLC, 12.00%, 06/01/09 (a), (e) Building Materials2.6% Legrand SA, 8.50%, 02/15/25 USG Corp., 7.75%, 01/15/18 Cable Television7.0% Cablevision Systems Corp., 8.00%, 04/15/12 Charter Communications Holdings LLC, 11.00%, 10/01/15 DirecTV Holdings LLC: 6.375%, 06/15/15 8.375%, 03/15/13 EchoStar DBS Corp.: 5.75%, 10/01/08 50 6.625%, 10/01/14 Kabel Deutschland GmbH, 10.625%, 07/01/14 Mediacom Broadband LLC, 8.50%, 10/15/15 Chemicals 4.2% ARCO Chemical Co., 9.80%, 02/01/20 Principal Amount Description Value Momentive Performance Materials, Inc., 9.75%, 12/01/14 $ Mosaic Global Holdings, Inc., 7.30%, 01/15/28 NOVA Chemicals Corp., 6.50%, 01/15/12 Computer Services1.0% SunGard Data Systems, Inc., 10.25%, 08/15/15 Diversified3.9% Leucadia National Corp., 7.00%, 08/15/13 SPX Corp., 7.625%, 12/15/14 (c) The Greenbrier Cos., Inc., 8.375%, 05/15/15 Drugs1.0% Elan Finance PLC, 7.75%, 11/15/11 Electric Generation2.5% AES Corp., 7.75%, 03/01/14 Edison Mission Energy, 7.50%, 06/15/13 Electric Integrated0.7% Texas Competitive Electric Holdings Co. LLC, 10.25%, 11/01/15 (c) Electronics1.0% Freescale Semiconductor, Inc.: 8.875%, 12/15/14 10.125%, 12/15/16 NXP BV, 7.875%, 10/15/14 The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description Value Lazard U.S. High Yield Portfolio (continued) Energy Exploration & Production 4.9% Compagnie Generale de Geophysique, 7.50%, 05/15/15 $ OPTI Canada, Inc., 8.25%, 12/15/14 PetroHawk Energy Corp., 9.125%, 07/15/13 Seitel, Inc., 9.75%, 02/15/14 Energy Integrated0.4% Verasun Energy Corp., 9.875%, 12/15/12 Environmental1.5% Browning-Ferris Industries, Inc., 7.40%, 09/15/35 Financial Services0.0% Finance One PLC, 0.00%, 01/03/09 (a), (e), (f) 0 Morgan Guarantee Trust, 0.00%, 01/03/09 (a), (e), (f) 0 0 Food & Beverages2.5% Dean Foods Co., 7.00%, 06/01/16 NBTY, Inc., 7.125%, 10/01/15 Forest & Paper Products3.2% Georgia-Pacific Corp.: 8.125%, 05/15/11 9.50%, 12/01/11 Smurfit Capital Funding PLC, 7.50%, 11/20/25 Principal Amount Description Value Gaming4.8% Harrah's Operating Co., Inc., 10.75%, 02/01/16 (c) $ Mandalay Resorts Group, 9.375%, 02/15/10 Mohegan Tribal Gaming Authority, 7.125%, 08/15/14 Wynn Las Vegas LLC, 6.625%, 12/01/14 Gas Distribution1.3% Ferrellgas Partners LP, 8.75%, 06/15/12 Health Services6.0% Community Health Systems, Inc., 8.875%, 07/15/15 HCA, Inc., 9.25%, 11/15/16 HealthSouth Corp., 10.75%, 06/15/16 Senior Housing Properties Trust, 7.875%, 04/15/15 Tenet Healthcare Corp., 7.375%, 02/01/13 The Cooper Cos., Inc., 7.125%, 02/15/15 Hotels2.8% Felcor Lodging LP, 8.50%, 06/01/11 Host Hotels & Resorts, Inc., 7.125%, 11/01/13 Leisure & Entertainment2.5% Royal Caribbean Cruises, Ltd.: 7.25%, 06/15/16 8.00%, 05/15/10 Speedway Motorsports, Inc., 6.75%, 06/01/13 The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description Value Lazard U.S. High Yield Portfolio (continued) Machinery1.3% Case New Holland, Inc., 7.125%, 03/01/14 $ Media3.1% CanWest Media, Inc., 8.00%, 09/15/12 Interpublic Group of Cos., Inc., 6.25%, 11/15/14 ION Media Networks, Inc., 11.00%, 07/31/13 25 Lamar Media Corp., 7.25%, 01/01/13 Metals & Mining2.1% Century Aluminum Co., 7.50%, 08/15/14 Freeport-McMoRan Copper & Gold, Inc.: 8.25%, 04/01/15 8.375%, 04/01/17 Printing & Publishing1.4% Deluxe Corp., 7.375%, 06/01/15 Idearc, Inc., 8.00%, 11/15/16 R.H. Donnelley Corp., 8.875%, 01/15/16 Real Estate2.4% AMR Real Estate Partners: 7.125%, 02/15/13 8.125%, 06/01/12 Forest City Enterprises, Inc., 7.625%, 06/01/15 Retail4.0% AutoNation, Inc., 7.00%, 04/15/14 Principal Amount Description Value Saks, Inc., 9.875%, 10/01/11 $ Steel-Producers2.4% AK Steel Corp., 7.75%, 06/15/12 Steel Dynamics, Inc., 7.375%, 11/01/12 Support Services6.8% ARAMARK Corp., 8.50%, 02/01/15 Avis Budget Car Rental LLC: 7.625%, 05/15/14 7.75%, 05/15/16 Expedia, Inc., 8.50%, 07/01/16 (c) Hertz Corp., 8.875%, 01/01/14 Ticketmaster, 10.75%, 08/01/16 (c) United Rentals North America, Inc., 6.50%, 02/15/12 West Corp., 11.00%, 10/15/16 Telecommunications10.7% Citizens Communications Co., 6.25%, 01/15/13 Intelsat Bermuda, Ltd., 11.25%, 06/15/16 Intelsat Corp., 9.25%, 08/15/14 (c) Level 3 Financing, Inc., 9.25%, 11/01/14 Nortel Networks, Ltd., 10.75%, 07/15/16 Qwest Corp., 7.875%, 09/01/11 Rogers Wireless Communications, Inc., 9.625%, 05/01/11 The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Principal Amount Description Value Lazard U.S. High Yield Portfolio (concluded) Sprint Capital Corp., 6.90%, 05/01/19 $ Windstream Corp., 8.625%, 08/01/16 Transportation3.4% Kansas City Southern Railway Co., 7.50%, 06/15/09 Stena AB, 7.50%, 11/01/13 Total Corporate Bonds (Identified cost $51,456,656) Description Shares Value Preferred Stock0.0% Media0.0% ION Media Networks, Inc., 12.00%, 08/31/13 (Identified cost $1,551) 1 Warrants0.0% Cable Television0.0% Ono Finance PLC: 05/31/09 (a), (c), (d) 5 03/16/11 (a), (c), (d) 5 10 Total Warrants (Identified cost $64,841) 10 Principal Amount Description Value Repurchase Agreement2.1% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $1,000,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $998,750) Proceeds of $978,003 (Identified cost $978,000) Total Investments97.1% (Identified cost $52,501,048) (b) $ Cash and Other Assets in Excess of Liabilities2.9% Net Assets100.0% $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Description Shares Value Lazard Capital Allocator Opportunistic Strategies Portfolio Exchange-Traded Funds83.3% Claymore/MAC Global Solar Energy Index ETF $ Financial Select Sector SPDR Fund First Trust Global Wind Energy Fund First Trust ISE-Revere Natural Gas Index Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares Lehman MBS Fixed-Rate Bond Fund iShares MSCI Brazil Index Fund iShares S&P Global Consumer Staples Index Fund iShares S&P Global Healthcare Sector Index Fund iShares S&P Global Materials Index Fund iShares S&P National Municipal Bond Fund iShares S&P North American Natural Resources Sector Index Fund Market Vectors Agribusiness ETF (a) Market Vectors Global Alternative Energy ETF (a) PowerShares Dynamic Oil & Gas Services Portfolio PowerShares Dynamic Technology Sector Portfolio (a) PowerShares Global Nuclear Energy Portfolio PowerShares MENA Frontier Countries Portfolio PowerShares Water Resources Portfolio SPDR DB International Government Inflation-Protected Bond ETF SPDR KBW Regional Banking ETF SPDR Lehman Aggregate Bond ETF SPDR Lehman Intermediate Term Treasury ETF SPDR Russell/Nomura Prime Japan ETF Vanguard Pacific ETF Total Exchange-Traded Funds (Identified cost $157,247,240) Closed-End Management Investment Companies8.8% DWS Global Commodities Stock Fund, Inc. Eaton Vance Limited Duration Income Fund (g) MFS Intermediate Income Trust MFS Multimarket Income Trust Nuveen Insured Premium Income Municipal Fund Total Closed-End Management Investment Companies (Identified cost $17,913,797) Description Contracts Value Options Written 0.3% Crude Oil Future Put Option expires 11/17/09 (Identified cost $400,400) 80 Principal Amount Description ) Value Repurchase Agreement3.9% State Street Bank and Trust Co., 0.10%, 10/01/08 (Dated 09/30/08, collateralized by $6,485,000 United States Treasury Bill, 0.00%, 12/26/08, with a value of $6,476,894) Proceeds of $6,347,018 (Identified cost $6,347,000) $6,347 Total Investments96.3% (Identified cost $181,908,437) (b) $ Cash and Other Assets in Excess of Liabilities3.7% Net Assets100.0% $ Lazard Capital Allocator Opportunistic Strategies Portfolio (concluded) Forward Currency Purchase Contracts open at September 30, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Purchase Contracts Date Currency Date Value Appreciation Depreciation EUR 10/29/08 $ $ $ - $ Total Forward Currency Purchase Contracts $ $ $ - $ Forward Currency Sale Contracts open at September 30, 2008: U.S. $ Cost U.S. $ Forward Currency Expiration Foreign on Origination Current Unrealized Unrealized Sale Contracts Date Currency Date Value Appreciation Depreciation EUR 10/29/08 $ - EUR 10/29/08 - EUR 10/29/08 - Total Forward Currency Sale Contracts $ $ - Gross unrealized appreciation/depreciation on Forward Currency Contracts $ $ The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) (a)Non-income producing security. (b)For federal income tax purposes, the aggregate cost, aggregate gross unrealized appreciation, aggregate gross unrealized depreciation and the net unrealized depreciation are as follows: Aggregate Aggregate Gross Gross Net Aggregate Unrealized Unrealized Unrealized Portfolio Cost Appreciation Depreciation Depreciation U.S. Equity Value $ 10,043,021 $ 175,851 $ 1,587,078 $ (1,411,227 ) U.S. Strategic Equity ) U.S. Mid Cap Equity ) U.S. Small-Mid Cap Equity ) U.S. Small Cap Equity Value ) Global Equity Income ) International Equity ) International Equity Select ) International Strategic Equity ) International Small Cap Equity ) Emerging Markets Equity ) Developing Markets Equity - - - U.S. High Yield ) Capital Allocator Opportunistic Strategies ) (c) Pursuant to Rule 144A under the Securities Act of 1933, these securities may only be traded among qualified institutional buyers. At September 30, 2008, these securities amounted to 0.5%, 1.2%, 3.3%, 0.8%, 0.6% and 4.1% of net assets of Lazard International Equity Portfolio, Lazard International Equity Select Portfolio, Lazard International Strategic Equity Portfolio, Lazard Emerging Markets Equity Portfolio, Lazard Developing Markets Equity Portfolio and Lazard U.S. High Yield Portfolio, respectively, and are considered to be liquid. (d) Date shown is the expiration date. (e) Issue in default. (f) Bankrupt issuer; security valued at zero; principal amount denominated in respective countrys currency. (g) Security designated as collateral for held option(s). Security Abbreviations : ADR  American Depositary Receipt ETF  Exchange-Traded Fund EUR  Euro GDR  Global Depositary Receipt REIT  Real Estate Investment Trust SDR  Swedish Depositary Receipt The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Portfolio holdings by industry (as percentage of net assets), for those Portfolios previously presented by country: Lazard Lazard Lazard Lazard Global Lazard Lazard Lazard International Emerging Developing Equity International International International Small Cap Markets Markets Income Equity Equity Select Strategic Equity Equity Equity Equity Industry Portfolio Portfolio Portfolio Portfolio Portfolio Portfolio Portfolio Agriculture 1.0 %  %  %  %  % 1.7 %  % Alcohol & Tobacco 6.4 8.1 10.6 9.1  5.0 1.6 Automotive 1.8 0.8   0.9 3.1  Banking 8.6 8.5 7.4 4.1 5.4 13.4 12.1 Building Materials 0.7     1.6  Cable Television      0.8 1.6 Chemicals 5.6   1.4 9.9  1.6 Commercial Services  1.0 0.1 0.8 11.2 0.5 1.0 Computer Software        Construction & Engineering     1.6 3.1 1.9 Consumer Products 1.5 1.8 1.3 1.4 1.7 4.8  Drugs 3.4 11.3 10.7 8.2 3.1  0.8 Electric 0.7 4.1 4.5 7.5  1.2  Energy     1.2   Energy Exploration & Production  1.1 1.3 2.3  3.7 3.3 Energy Integrated 8.8 10.2 12.7 6.7 1.4 4.9 4.2 Energy Services 3.2 0.9  0.9 5.5 2.6 4.9 Financial Services 9.0 2.1  4.8 6.2 5.5 1.9 Food & Beverages  6.1 8.7 4.4 1.1 0.2  Forest & Paper Products 2.7    0.9 2.6 2.1 Gas Utilities  3.4 3.3 3.1    Health Services     1.5   Housing 3.2 2.9  6.1 2.3 2.3 2.7 Insurance 3.9 6.5 7.1 8.4 2.6   Leisure & Entertainment 4.5 1.3  4.0 1.2 0.9 2.9 Manufacturing 1.0 4.7 5.2 9.9 20.9 3.2 7.5 Medical Products 0.6    6.1  2.8 Metals & Mining 1.5  1.3 0.5  8.1 10.2 Real Estate      0.4 3.7 Retail.  2.5 2.9 2.1 2.8 3.4 1.7 Semiconductors & Components 4.0 1.8 4.6  1.4 5.1 2.3 Technology 0.7 1.4  1.2 3.0 1.5 1.7 Technology Hardware 0.5 3.7 4.3  2.0 1.8 2.0 Telecommunications 9.7 10.2 13.8 8.8  12.1 10.4 Transportation 2.3 2.6  0.9 3.5 3.1 1.0 Subtotal 85.3 97.0 99.8 96.6 97.4 96.6 85.9 Repurchase Agreements 9.9 2.9  2.3 4.6 4.5  Total Investments 95.2 % 99.9 % 99.8 % 98.9 % 102.0 % 101.1 % 85.9 % The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Valuation of Investments: Market values for securities listed on the New York Stock Exchange (NYSE), NASDAQ national market or other U.S. exchanges or markets are generally based on the last reported sales price on the principal exchange or market on which the security is traded, generally as of the close of regular trading on the NYSE (normally 4:00 p.m. Eastern time) on each valuation date; securities not traded on the valuation date are valued at the closing bid price. The Lazard Funds, Inc. (the Fund) values NASDAQ-traded securities at the NASDAQ Official Closing Price, which may not be the last reported sales price in certain instances. Any securities not listed, for which current over-the-counter market quotations or bids are readily available, are valued at the last quoted bid price or, if available, the mean of two such prices. Options on stock and stock indices traded on national securities exchanges are valued as of the close of options trading on such exchanges (which is normally 4:10 p.m., Eastern time). Forward currency contracts are valued at the current cost of offsetting the contracts. Securities listed on foreign exchanges are valued at the last reported sales price except as described below; securities listed on foreign exchanges that are not traded on the valuation date are valued at the last quoted bid price. Bonds and other fixed-income securities that are not exchange-traded are valued on the basis of prices provided by pricing services which are based primarily on institutional trading in similar groups of securities, or by using brokers quotations. Debt securities maturing in sixty days or less are valued at amortized cost, except where to do so would not accurately reflect their fair value, in which case such securities are valued at fair value as determined under the supervision of the Board of Directors. If a significant event materially affecting the value of securities occurs between the close of the exchange or market on which the security is principally traded and the time when a Portfolios net asset value is calculated, or when current market quotations otherwise are determined not to be readily available or reliable, such securities will be valued at their fair values as determined by, or in accordance with procedures approved by, the Board of Directors. The Valuation Committee of Lazard Asset Management LLC, the Funds investment manager (the Investment Manager) and a wholly-owned subsidiary of Lazard Frères & Co. LLC, may evaluate a variety of factors to determine the fair value of securities for which market quotations are determined not to be readily available or reliable. These factors include, but are not limited to, the type of security, the value of comparable securities, observations from financial institutions and relevant news events. Input from the Investment Managers analysts will also be considered. Fair valuing of foreign securities may be determined with the assistance of a pricing service, using correlations between the movement of prices of such securities and indices of domestic securities and other appropriate indicators, such as closing market prices of relevant ADRs or futures contracts. The effect of using fair value pricing is that the net asset value of a Portfolio will reflect the affected securities values as determined in the judgment of the Board of Directors, or its designee, instead of being determined by the market. Using a fair value pricing methodology to price securities may result in a value that is different from the most recent closing price of a security and from the prices used by other investment companies to calculate their portfolios net asset values. The Lazard Funds, Inc. Portfolios of Investments (continued) September 30, 2008 (unaudited) Fair Value Measurements: The Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157), effective January 1, 2008.
